Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to papers filed on 11/17/2020.
Claims 1, 4, 19, and 20 have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), system (Claim 19) and apparatus (computer executing software as introduced in Claim 20)  and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 19, and 20 recite comparing internal and external data to determine future skill needs for roles.  The limitations of obtaining data (including from internal and external sources that describe roles and skills); normalizing data to define associations between internal roles and skills and external roles and skills; updating normalized data in response to changes to source data; generating a skill relationship model to represent relationships between external roles, internal roles, and skills; weighting 
In particular, the claims recite the following additional elements:
– Using a computer to perform the obtaining, generating, determining, and providing steps (Claims 19 and 20). The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using machine-readable medium and storage devices with executable instructions to perform the obtaining, generating, determining, and providing steps (Claims 19 and 20).  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Although the claims have been determined to be patent ineligible through the above analysis, continuing analysis provides additional clues regarding the lack of eligibility and addresses some of Applicant’s remarks addressed toward the previous office action.  Further consideration under additional analysis steps is provided here:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a computer-readable medium with computer-readable instructions, storage devices, and/or processors. These elements are recited at a high level of generality and are Alice Corp., 134 S. Ct. at 2360; Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); Ultramercial, 772 F.3d at 716‐17; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) (see MPEP 2106.05(d)(II)).  The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  It should be noted the limitations of the current claims are performed by the generically recited general-purpose computer. (See specification at [0019], [0070], and [0079]. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the 
Claims 2 and 16 recites further elements describing the model and the labels associated with the model components.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 2 and 16 are ineligible.
Claims 3-6 recite further elements regarding comparing the collected data for analysis.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 3-6 are ineligible.
Claims 7-12 recites further elements related to collecting and/or analyzing further types of data for the decisions making.  These activities fail to differentiate the claims 
Claims 13, 14, 17, and 18 recite further elements specifying specific types of data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of data collected and used does not have any significant bearing on the functioning of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 13, 14, 17, and 18 are ineligible.
Claim 15 recites a social network system. The social network system is recited at a high-level of generality and merely ties the claimed invention to a particular 


Response to Arguments
Applicant’s arguments filed 7/14/2020 have been fully considered but they are not persuasive. 
Rejection of Claims under 35 U.S.C. §101
Applicant reasserts Applicant’s previous response regarding the 101 rejections.  Examiner’s response to those remarks has not changed and is provided here for convenience (from office action mailed 8/17/2020):
Applicant argues that the application is directed to a technical challenge resulting from multiple disparate computer networks.  However, the claims, as also described by Applicant, are directed to obtaining data from internal and external sources.  It is not clear how simply obtaining data from an internal and external source represents a technical challenge and/or the disparity of the sources.  Collecting data from multiple sources, collecting data from internal sources, and collecting data from external sources are all old and common 
Applicant argues that there is a technical improvement/advantage (“…the system may utilize data in many different formats," where "the system may ingest data from job offering postings found on the Internet or from profile pages of people in a business-oriented social networking platform.").  Again, Applicant fails to provide supporting evidence and/or arguments.  Applicant has not demonstrated that prior methods/systems could not or would not “utilize data in many different formats” or that prior methods/systems could not or would not “ingest data from job postings on the internet or in social network user profiles” (or other similar data sources).  Examiner does not believe that this is a technical advantage or improvement over prior methods/systems because activities such as collecting data from profiles, collecting data from job listings, and utilizing data in different formats are common activities used in a variety of data processing systems (including systems not necessarily limited to the particular environments and data types included in Applicant’s claims). 
In regards to Applicant’s remarks regarding DDR, it has not been
DDR, the claimed invention merely uses the computer as a tool, it is not necessarily rooted in it.
II. Rejection of Claims under 35 U.S.C. §103
The 103 rejections have been withdrawn.  The closest prior art to the invention, as previously applied to the claims, includes: Brown et al. (Pub. No. US 2005/0267934 A1), which discloses receiving data from internal and external sources, determining whether internal future supply for the skill satisfies internal future demand for the skill, determining training need, and providing training resources and trianers; Lewis et al. (Pub. No. US 2009/0106105 A1) discloses generating a skill relationship model that represents relationships between the internal roles, external roles, and the skills; Broderick et al. (Pub. No. US 2007/0271108 A1) discloses determining whether a difference in a degree of relationship between the skills and external or internal roles satisfies a relationship threshold and determining whether internal future supply for the skill satisfies internal future demand for the skill based on the degree difference; Lau et al. (Pub. No. US 2015/0379112 A1) discloses providing normalized data by normalizing the data from the internal sources and the data from the external sources, the   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/MEHMET YESILDAG/Primary Examiner, Art Unit 3624